 1                                                                JS-6
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10   THOMAS SCHULTHEIS, an individual;              Case No.: 2:19-cv-08106-RGK-JEM
     TONI SCHULTHEIS, an individual,
11                                                  Hon. District Judge R. Gary Klausner
                    Plaintiffs,                     Hon. Magistrate Judge John E.
12                                                  McDermott
       v.
13                                                  [PROPOSED] ORDER APPROVING
     OCWEN LOAN SERVICING, LLC.; AND                STIPULATION TO DISMISS
14   DOES 1 THROUGH 10 INCLUSIVE,                   ACTION WITH PREJUDICE
                                                    PURSUANT TO FEDERAL RULE
15                  Defendants.                     OF CIVIL PROCEDURE
                                                    41(a)(1)(A)(ii)
16
                                                    [No Hearing Required]
17

18                                                  Action Filed: July 16, 2019
                                                    Trial Date: NA
19

20           The Court having considered the Stipulation to Dismiss Action With Prejudice
21   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (the “Stipulation”) entered
22   into by and between plaintiffs Thomas Schultheis and Toni Schultheis and defendant
23   PHH Mortgage Corporation, Successor By Merger To Ocwen Loan Servicing, LLC
24   (collectively, the “Parties”), and good cause appearing therefor,
25           IT IS ORDERED that the Stipulation is APPROVED.
26           IT IS FURTHER ORDERED that this action is hereby dismissed as to all
27   parties with prejudice.
28
                                              1               Case No. 2:19-cv-08106-RGK-JEM
         [PROPOSED] ORDER APPROVING STIPULATION TO DISMISS COMPLAINT WITH PREJUDICE
     1527616.1
 1           IT IS FURTHER ORDERED that all hearings currently scheduled in this
 2   Action are vacated.
 3           IT IS FURTHER ORDERED that the Court shall retain jurisdiction for the
 4   purpose of enforcing the terms of the separate settlement agreement entered into
 5   between the Parties.
 6           IT IS SO ORDERED.
 7

 8

 9
     Dated: January 15, 2020                      _________________________________
                                                  HON. R. GARY KLAUSNER
10                                                UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2               Case No. 2:19-cv-08106-RGK-JEM
         [PROPOSED] ORDER APPROVING STIPULATION TO DISMISS COMPLAINT WITH PREJUDICE
     1527616.1
